Citation Nr: 0828499	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  08-17 539	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 24, 1991, Board of Veterans' Appeals (Board) decision 
that denied entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The moving party's claims of entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 and to 
an effective date earlier than June 17, 1993, for the award 
of service connection for PTSD, for accrued benefits 
purposes, are the subject of a separate Board decision.)  


REPRESENTATION

Moving party represented by:  Mary Anne Royle, Attorney




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
November 1975.  He died in August 2001.  The moving party is 
the veteran's surviving spouse.  

The moving party filed a statement that has been accepted as 
a motion to revise or reverse, on the basis of CUE, a 
July 24, 1991, Board decision that denied the veteran's claim 
of entitlement to service connection for PTSD.  


FINDING OF FACT

The July 24, 1991, Board decision, which denied entitlement 
to service connection for PTSD, was not undebatably 
erroneous.  


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the 
July 24, 1991, Board decision denying service connection for 
PTSD.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); see also 38 C.F.R. § 20.1411 
(2007).  

CUE legal criteria

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
CUE.  A final Board decision may be revised or reversed on 
the grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. § 7111(a), (c) (West 2002); 38 C.F.R. 
§§ 20.1400 - 20.1404 (2007).  

A CUE motion is not an appeal, and, with certain exceptions, 
it is not subject to regulations that pertain to the 
processing and disposition of appeals.  See 38 C.F.R. 
§ 20.1400.  In addition, neither the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. 
§ 20.1411(a), (b) (2007).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  38 C.F.R. § 20.1400.  

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

By regulation, there are certain enumerated examples of 
situations that are not considered CUE, and those examples 
are:  1) changed diagnosis (new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision); 2) duty to assist (VA's failure to fulfill the 
duty to assist); 3) evaluation of evidence (disagreement as 
to how the facts were weighed or evaluated); and 4) change in 
interpretation (CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation).  38 C.F.R. 
§ 20.1403(d), (e).  This regulatory authority was promulgated 
with the intent to adopt the CUE standard as set forth by the 
United States Court of Appeals for Veterans Claims (Court) in 
previous decisions on claims of CUE in decisions made by VA 
regional offices.  See 63 Fed. Reg. 27534, 27536 (1998).  The 
Board may therefore rely on the prior precedential decisions 
of the Court as to what exactly constitutes a valid claim of 
CUE.  

Background

At the time of the July 1991 Board decision, under the 
provisions of 38 U.S.C.A. §§ 310, 311 (now 38 U.S.C.A. 
§§ 1110, 1131) and 38 C.F.R. § 3.303 as then in effect, 
service connection could be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
Then, as now, service connection could be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.304(d).  

As to the benefit of the doubt doctrine, then as now, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt means 
a substantial doubt and one within the range of probability 
as distinguished from speculation or remote possibility.  38 
C.F.R. § 3.102.  

The veteran filed his initial service connection claim in 
January 1976, at which time he sought service connection for 
right knee disability.  After VA examination, the RO in 
Fargo, North Dakota, granted service connection for the 
veteran's right knee disability with a 10 percent rating.  In 
a statement received at the RO in San Francisco, California, 
in June 1988, the veteran requested re-evaluation of his 
service-connected right knee disability and said he would 
like to be evaluated for PTSD.  In a letter dated in 
September 1988, the San Francisco RO said it must have 
specific stressors contributing to PTSD before it could 
evaluate his problem and must have at least a statement from 
him describing his knee symptoms.  The veteran did not 
respond to that letter, and in letter dated in December 1988, 
the RO stated it had not received the evidence requested in 
its September 1988 letter and it had therefore disallowed his 
claims.  The RO told the veteran that he could submit the 
requested evidence, but if it was not received within a year 
of the September 1988 letter, benefits, if established, could 
not be paid before the date of receipt of the evidence.  In 
the December 1988 letter, the RO notified the veteran of his 
appellate rights.  In September 1989, the veteran submitted a 
statement concerning his right knee disability.  He did not 
submit evidence pertaining to PTSD, nor did he express 
disagreement with the disallowance of the PTSD claim.  

In March 1990, the RO in Portland, Oregon, received a 
statement from the veteran's representative stating the 
veteran wished to file for entitlement to service connection 
for PTSD.  In a rating decision dated in July 1990, the RO 
denied service connection for PTSD, the veteran filed a 
notice of disagreement, and perfected his appeal to the 
Board.  In its July 1991 decision, the Board denied service 
connection for PTSD.  

Evidence of record at the time of the July 1991 Board 
decision included the veteran's DD Form 214, which shows he 
was in the Air Force and his primary specialty was cable 
splicing.  The DD Form 214 also shows the veteran had more 
than 31/2 years of foreign service including 327 days of 
service in the Philippines.  

The veteran's service medical records were also in the claims 
file at the time of the July 1991 Board decision.  They show 
that at his service entrance examination in September 1971, 
the veteran gave a history of having attempted suicide at 
age 14 with an overdose of aspirin and having received 
therapy for emotional instability.  He reported that in 1966 
he was rejected for military service because of emotional 
instability.  In the report of the September 1971 entrance 
examination, the examiner indicated that psychiatric clinical 
evaluation was normal.  On the form, there are two places 
where the phrase "psych consult" is hand written and one is 
lined through.  There is another hand written phrase, which 
is "letter -pscyh."  That phrase is lined through.  The 
examiner indicated that the veteran was qualified for 
enlistment.  

Service medical records show the veteran was hospitalized for 
two days in April 1974 after he reportedly got drunk and was 
delirious.  The diagnoses were situational anxiety and 
alcohol intoxication.  

The veteran's service medical records further show that in 
May 1975, the veteran was brought to an Air Force hospital in 
Japan by ambulance, initially unconscious and unresponsive.  
When questioned, the veteran reported that he had 
hyperventilated after drinking a glass of vodka and riding 
his bicycle.  The veteran reported feeling depressed over 
multiple personal problems.  The impression was 
hyperventilation syndrome secondary to depression, mild, 
situational.  Subsequently, the veteran was admitted for 
observation and report.  In the hospital narrative summary, 
the Chief of the Mental Health Service noted that in 
February 1975 the veteran had been apprehended by Japanese 
authorities for possession of marijuana, and the veteran was 
entered into Drug Abuse Rehabilitation at the base and 
referred for psychiatric evaluation.  The psychiatrist noted 
that during the course of ongoing group therapy, while he was 
depressed over the marijuana charges and intoxicated, the 
veteran walked through a plate glass door and later 
threatened to jump off of a water tower.  

In the report of May 1975 hospitalization, the psychiatrist 
outlined the veteran's pre-service history of having 
attempted suicide with an overdose of aspirin and having been 
involved in pre-delinquent and delinquent activities in high 
school.  He was noted to have a history of having been under 
psychiatric treatment for a year at the request of a juvenile 
court judge while on probation for stealing a bottle of 
liquor.  The psychiatrist also referred to other difficulties 
with the law and hospitalization at a state hospital in 1968 
for observation after being arrested for indecent exposure.  

The psychiatrist reported that the subjective depression that 
precipitated the veteran's May 1975 hospital admission 
cleared rapidly and that within two days of admission he 
began to talk about an early release to duty.  After review 
of the record and examination of the veteran, the diagnosis 
was immature personality manifested by overly emotional and 
ineffective response to stress, suicide gesture, history of 
indecent exposure.  The psychiatrist said this was a lifelong 
character pattern.  He further stated that the immediate 
stress faced by the veteran was related to his apprehension 
for breaking the law.  He further stated that this stress did 
not cause the veteran's character disorder or make it more 
severe.  He said it really made its presence more apparent.  
He recommended administrative separation from the Air Force.  
The psychiatrist said that a suicide gesture was a future 
possibility and that a suicide attempt was far less likely, 
but the possibility of an attempt could not be ruled out 
entirely.  The psychiatrist said that such a gesture/attempt, 
if it occurred, would be attributable to the veteran's 
character disorder rather than to any diagnosable emotional 
disease and would be most appropriately handled through 
administrative channels.  

At the veteran's service separation examination in June 1975, 
in his report of medical history, the veteran said he had 
been observed for a mental condition in November 1967 and 
said he had been treated for depression in May 1975.  The 
examiner elaborated stating that the veteran ad attempted 
suicide at age 13, evaluated by psychiatrist.  He said 
depression referred to uncertainty following punishment for 
drug abuse with admission to a psychiatric ward for one week 
and also referred to nervous trouble.  The same was noted by 
the examiner on the June 1975 report of medical examination, 
and the examiner reported that psychiatric clinical 
evaluation was normal.  Later service medical records show 
the veteran under went right knee surgery in July 1975; there 
were no additional entries pertaining to mental health.  

Other evidence of record at the time of the July 1991 Board 
decision included VA medical records dated from June to 
August 1989, which pertain to treatment and evaluation of 
physical problems, including the veteran's service-connected 
right knee disability; he gave a history of having been on 
workers compensation because of neck and back injuries in 
May 1988.  The record also included the report of a 
March 1990 VA orthopedic examination and X-ray report 
concerning the veteran's right knee.  In the medical history 
portion of the examination report, the veteran reported that 
he had been hospitalized at a VA hospital from January 1990 
to February 1990 for "depression & suicidal, PTSD."

In March 1990, the veteran submitted a statement saying that 
while stationed at Clark Air Base in the Philippines in 1971 
and 1972 he volunteered for three different temporary duty 
assignments in Vietnam which took him to Nha Trang, Tan Son 
Nhut and Da Nang Air Bases and went from one transmitter site 
to another, which also took him to Hue, Bien Hoa, and Pleikeu 
in Vietnam.  

In a Post-Traumatic Stress Disorder Questionnaire, received 
in July 1990, the veteran identified his unit and described 
what he regarded as stressful experiences in Vietnam.  The 
veteran reported that he had been treated at the VA hospital 
in Portland Oregon from January to February 1990 and at 
Emanuel Hospital in March 1990 with transfer to the VA 
hospital in March 1990.  He also said he was presently seeing 
doctors at an outpatient clinic.  In his July 1990 statement 
the veteran said he felt guilty about coming back alive and 
felt guilty hat having others do what he was told to do and 
subsequently get killed while he was not.  The veteran said 
he has nightmares of the death, smells, and noise.  

Also of record at the time of the July 1991 Board decision 
were VA hospital summaries pertaining to the veteran's 
hospitalization from January 1990 to February 1990 and in 
March 1990.  

Those records show the veteran was brought to the VA hospital 
by police in January 1990 after having called a Metro Crisis 
Hotline and Veterans Center.  The veteran complained of 
chronic pain secondary to an injury in May 1988 stating he 
had been unable to work since then.  He said the pain was 
disabling and he intended to kill himself but felt he could 
not do so until he talked to someone.  He gave a history of 
prior suicide attempts during childhood and 10 years before 
the hospital admission.  On hospital admission, the veteran 
was able to give a no-harm contract while in the hospital.  
During hospitalization, the veteran was involved mainly with 
the Vietnam Vet chronic pain and illness group and alcohol 
abuse group.  The focus of his psychiatric therapy was 
interrupted multiple times due to the veteran's physical 
disabilities, and he was noted to be more interested in 
seeking help for his musculoskeletal and dental problems 
rather than dealing with the cause of his hospital admission.  

In the hospital summary, it was noted that the veteran had a 
lot of difficulty with anxiety, especially in the group 
setting, but he reportedly made progress in the context of 
many of the groups in which he participated.  It was noted 
that by the end of his hospitalization, the veteran was 
focused on the possibility of some inpatient treatment for 
disability that he felt was secondary to his service in 
Vietnam.  The Axis I diagnoses were history of polysubstance 
abuse and adjustment disorder with suicidal ideation.  The 
Axis II diagnosis was mixed personality disorder.  Follow-up 
was to include outpatient Mental Health Clinic visits, and it 
was noted that the veteran was planning on being an active 
participant in the Veterans Center and would pursue further 
therapy for difficulties associated with his service in 
Vietnam.  The writer said the veteran was unable to work for 
90 days and would be reassessed at that time.  

The VA hospital summary pertaining to the veteran's 
hospitalization in March 1990 stated that the veteran was 
admitted as a transfer to Emanuel Hospital.  Nine days prior 
to admission to the VA hospital, the veteran had overdosed on 
various oral medications including Elavil, Soma, Meprobamate, 
and Cocaine, prompting admission to Emanuel Hospital 
Intensive Care Unit.  He was intubated and comatose for 4 
days and had subsequent return to previous baseline mental 
and physical status before transfer to the VA hospital.  
During VA hospitalization, the veteran said he felt that a 
string of events, beginning in 1988 with a back injury on the 
job, after which he had been unable to work, and including 
the death of his father in June 1989 had lead to the current 
depressive episode.  It was noted that the veteran had 
attempted suicide in January with an overdose of medication 
and that after hospital discharge in February 1990, the 
veteran said he continued to feel depressed and his finances 
were not going well.  He said he had received a check, but 
after it was lost or stolen, he began to feel depressed and 
took all the medications in the house.  During the 4-day 
March 1990 VA hospitalization, the veteran was euphoric 
initially and participated well in the ward activities.  The 
writer said a bit concerning was the fact that the veteran 
was euphoric after just being depressed and just having a 
major depressive episode that ended in attempted suicide.  
The Axis I diagnoses were:  polysubstance abuse; cyclothymia 
with depressed mood, status post suicide attempt; and chronic 
pain syndrome.  The Axis II diagnosis was mixed personality 
disorder.  

The remaining evidence of record at the time of the July 1991 
Board decision was an October 1990 letter from a Readjustment 
Counseling Therapist from the Portland Vet Center.  The 
therapist said the veteran came to the Vet Center twice in 
July 1990 to complete an intake.  The therapist said the 
results of the intake were inconclusive because of recent 
neuro damage.  He said the veteran was told the Vet Center 
would consider offering him services after they were allowed 
to review a recent neuro-psychological evaluation he had 
taken.  The therapist reported that to date the veteran had 
not provided the Vet Center with the evaluation and he had 
not been seen for counseling services.  

Analysis

The moving party requests that the July 1991 Board decision 
be revised or reversed because she says the Board did not 
adjudicate the veteran's reasonably raised claim of service 
connection for depression, on either a direct basis or duet 
to aggravation.  The moving party also asserts that the Board 
in 1991 did not adjudicate the reasonably raised claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The moving party argues that VA has a duty to fully and 
sympathetically develop a veteran's claim but it failed to do 
so when it denied service connection in 1991 without 
addressing the veteran's symptoms of depression and TDIU.  
She maintains that in its July 2001 rating decision, in which 
the RO granted service connection for PTSD, it effectively 
granted service connection for depression because it said the 
symptomatology associated with depression cannot be 
reasonably disassociated from the symptomatology of the PTSD 
for evaluation purposes.  She points out that the RO went on 
to say that the symptomatology is also considered intertwined 
and at the very least, the PTSD would aggravate the 
depression.  

For a Board decision to be reversed or revised under 38 
U.S.C.A. § 7111 on the ground that the Board failed to 
recognize a claim for veteran's benefits, it must be 
concluded that: (1) it is obvious or undebatable that, when 
prior filings are construed in the claimant's favor, the 
pleadings constitute an earlier claim for the veterans 
benefit that was subsequently awarded by VA; and (2) VA's 
failure to recognize that claim manifestly affected the 
subsequent award of benefits.  See VAOPGCPREC 4-2004; see 
also Moody v. Principi, 360 F.3d 1306, 1309-10 (Fed. Cir. 
2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  In this case, the evidence does not show, nor does 
the moving party contend, that the veteran actually filed a 
claim for service connection for depression at any time.  
Rather, the moving party argues that the veteran's service 
medical records indicate he suffered from anxiety and 
depression in service and that medical records before the 
Board showed the veteran injured his back in 1988 and from 
that point was unable to work, his depressive symptoms 
recurred in 1988, and significantly worsened in January 1990, 
resulting in hospitalization in January and February 1990 for 
depression and suicidal ideation.  The moving party further 
points to hospitalization of the veteran in March 1990 with 
final diagnoses including cyclothymia with depressed mood.  
She then quotes VA medical evidence dated in August 1990 
which states, "He has a history of possible posttraumatic 
stress disorder related to Vietnam combat experiences.  Since 
the back injury [the veteran] has had more difficulty with 
depressive symptoms...."  

Under the criteria in effect at the time of the July 1991 
Board decision, as now, a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 3001(a) 
(now § 5101(a); 38 C.F.R. § 3.151(a).  Then, as now, 38 
C.F.R. § 3.155 provided that any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant may be an 
informal claim.  38 C.F.R. § 3.155(a).  Such informal claim 
must identify the benefit sought.  Id.  In this case, the 
record contains no indication whatsoever of a communication 
from the veteran that may be considered an unadjudicated 
claim of service connection for depression.  38 C.F.R. 
§ 3.1(p) (claim application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit).  Neither the moving party nor her attorney has 
pointed to any such communication.  

The Board has considered the VA hospital summaries pertaining 
to hospitalization from January 1990 to February 1990 and in 
March 1990, which were of record at the time of the July 1991 
Board decision.  The Board recognizes that the March 1990 
summary includes a diagnosis of cyclothymia with depressed 
mood.  The Court has held, however, that the mere presence of 
medical evidence showing a disability does not establish an 
intent on the part of the veteran to seek service connection 
for that disability.  Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); see also Dunson v. Brown, 4 Vet. App. 327, 329-30 
(1993).  

There is in the record no communication from the veteran, 
either before or after the July 1991 Board decision, 
indicating an intent to seek service connection for 
depression.  The Board notes that the moving party in her CUE 
motion for revision of the July 1991 Board decision argued 
that in addition to the evidence of record at the time of the 
July 1991 decision, medical evidence later added to the 
record, including VA and private medical records dated in 
1990 but received at the RO subsequent to the July 1991 Board 
decision, in addition to the medical evidence of record, 
reasonably raised the issue of service connection for 
depression.  Not only do these records fail to serve as a 
claim for service connection for depression, they were not 
before the Board at the time of the July 1991 decision.  The 
Board acknowledges that in Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992), VA adjudicators are deemed to have 
constructive knowledge of VA records, but the constructive 
notice rule of Bell was not formulated until 1992, which was 
after the July 1991 Board decision, and does not have 
retroactive effect, including in CUE claims.  See Damrel, 6 
Vet. App. at 246.  

The Board acknowledges that at the time of the July 1991 
Board decision, as now, the date of a VA hospitalization or 
examination could be accepted as an "informal claim" under 
38 C.F.R. § 3.157, but that regulation applies in specific 
circumstances.  In 1991, as now, 38 C.F.R. § 3.157 specifies 
that once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable, certain medical records will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b); see MacPhee v. Nicholson, 459 
F.3d 1323, 1327 (Fed. Cir. 2006) (holding medical records do 
not satisfy regulatory requirements of an informal claim if 
the condition disclosed in the medical records had not 
previously been determined to be service-connected); see also 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  Because the 
issue of service connection for depression had not been 
considered previously, the Board finds that it was not 
undebatable error for the Board to fail to consider the 
March 1990 VA hospital summary that included the diagnosis of 
cyclothymia with depressed mood as a claim for service 
connection for depression.  

The moving party also contends that the Board did not apply 
all relevant law in its July 1991 decision because it did not 
consider what she argues was a reasonably raised TDIU claim 
under 38 C.F.R. § 4.16.  The veteran's only service-connected 
disability at the time of the July 1991 Board decision was 
status post-operative torn medial meniscus, right knee, rated 
as 10 percent disabling.  The moving party points out that 
the VA hospital summary for hospitalization from January 1990 
to February 1990 shows that on hospital discharge it was 
noted that the veteran was not able to work for 90 days and 
should return for reassessment.  The Board acknowledges that 
the narrative summary of that hospitalization includes the 
statement that the veteran received a cane and a knee brace 
for disability associated with his right knee, but there is 
no indication in the record that the veteran was precluded 
from obtaining or maintaining substantially gainful 
employment due to that disability.  The medical records in 
the claims file at the time of the July 1991 Board decision 
show that the veteran reported in 1989 that he had not worked 
and had been on workers' compensation since neck and back 
injuries in May 1988.  Although the veteran reported at a VA 
orthopedic examination in early March 1990 that he was a 
cable splicer in the past and was unable to climb telephone 
poles because of his knee as well as other orthopedic 
injuries, the VA hospital summary pertaining to 
hospitalization later that month states the veteran reported 
he had been unable to work since a back injury on the job in 
1988, and he did not attribute his unemployment to his 
service-connected right knee disability, and it was, in fact, 
not mentioned at all in that medical record.  

Although there is ambiguity in the medical records referred 
to above, given VA's duty to determine all potential claims 
raised by the evidence, the Board finds the records arguably 
raised a TDIU claim based on the veteran's statement at the 
March 1990 orthopedic examination that he was a cable splicer 
and was unable to climb telephone poles because of his knee 
as well as other orthopedic injuries.  The failure of the 
Board to recognize a TDIU claim in its July 1991 decision was 
therefore arguably error.  See Moody v. Principi, 360 F.3d 
1306 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  This is not, however, the end of the 
inquiry because in order to rise to the level of CUE, it must 
further be concluded that the Board's failure to recognize 
the claim manifestly affected the subsequent award of 
benefits.  VAOPGCPREC 4-2004.  In this case, although the 
veteran said he could not work as a cable splicer climbing 
telephone poles because of his service-connected right knee 
disability, there was no medical evidence to that effect, nor 
was there medical or other evidence that the veteran, who 
reported having attended VoTech School for electronics 
technicians from June 1986 to July 1987, was precluded from 
obtaining or maintain all types of substantially gainful 
employment because of his service-connected right knee 
disability.  The Board therefore finds that it is not 
absolutely clear that a TDIU rating would have been granted 
or referred for consideration by the Director of the 
Compensation and Pension Service had the Board not failed to 
recognize the TIDU claim.  See 38 C.F.R. § 20.1402 (if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable).  

The remaining arguments of the moving party are without 
merit.  She argues that when the veteran applied for VA 
pension in July 1992, entries on the forms he submitted 
served as notice that the veteran was receiving Social 
Security benefits and further that his claim for pension 
should have been considered a claim for VA compensation.  She 
maintains that the date of receipt of the veteran's pension 
application counts as the date of receipt of a claim for 
disability compensation and is a claim for TDIU.  These 
arguments have no relevance to a claim of CUE in the 
July 1991 Board decision because these documents, VA Form 21-
527, Income-Net Worth and Employment Statement, and VA 
Form21-0516-1, Improved Pension Eligibility Report (Veteran 
with Spouse), were both received in July 1992.  These 
documents were not of record at the time of the July 1991 
Board decision and cannot be used in support of a CUE motion.  
See Damrel, 6 Vet. App. at 245.  

As to the general argument of CUE in the denial of service 
connection in the Board's July 1991 decision, review of the 
decision shows that when the Board denied service connection 
for PTSD, it discussed all of the evidence of record at that 
time, including the veteran's service medical records, his 
statements concerning his claimed stressors, and post-service 
VA medical records that were in the file.  The Board 
appropriately determined that none of the evidence contained 
a diagnosis of PTSD based on a claimed in-service stressor.  
Any failure to take action to order a VA examination or to 
attempt to obtain evidence to corroborate the veteran's 
claimed in-service stressors amounted to a failure to fulfill 
the duty to assist, which is a situation that is not CUE.  
38 C.F.R. § 20.1403(d)(2).  Further, to the extent that the 
moving party disagrees in her CUE motion with how the Board 
weighed the evidence of record when it denied service 
connection for PTSD, this allegation does not rise to the 
stringent standard for CUE.  38 C.F.R. § 20.1403(d)(3); see 
Luallen, 8 Vet. App. at 96.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for revision or reversal of 
the July 1991 Board decision denying entitlement to service 
connection for PTSD on the basis of CUE are not met.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1402, 20.1403.  


ORDER

The motion to revise or reverse the July 24, 1991, Board 
decision denying service connection for PTSD is denied.  



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



